Title: To John Adams from Stephen Temple, 19 May 1798
From: Temple, Stephen
To: Adams, John


To the President of the United States
Sir,
Prince George Virginia May 19th: 1798


Impressed with the importance of union in sentiment and action at the present momentous crises of Public Affairs, We the second Battalion of the Militia of Prince George think it our duty to come forward with assurances of our cordial approbation of every measure you have adopted to preserve peace and restore a good understanding with the French Republic—
Warmly attached to the cause of Liberty the enthusiasm of our affection for that nation had no bounds, their distress covered us with affliction, their triumphs we gloried in as our own, but the pure principles which governed the Commencement of their revolution have been abandoned, their entire disregard of our neutral rights, their piratical depredations upon our Lawfull commerce and the marked contempt and insult with which our overtures for reconciliation are rejected by them have taught us that communities as well as individuals may be corrupted by successes and that neither innocence or friendship can protect against the demands of inordinate ambition, Upon our own Union and the zealous co-operation of all orders of Men depends our Security and with this conviction, We beg leave to assure you that after every endeavour consistent with national safety and honour, shall have been exerted for the Preservation of Peace, If Our Country should still be driven to the last dread appeal, You will not in the hour of danger find us wanting as Men, Citizens, and Soldiers, ready to hazard our Lives and fortunes in the support of our National independence against every Attack—
Stephen Temple Colo. Comdt.62d Regt.